DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 14, 16-17, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aubry et al (WO 2017/168010; submitted by Applicant, machine translation provided) in view of Klein et al (US 2018/0314357; submitted by Applicant).
In regards to claim 1, Aubry discloses a control device (control device/member 2) for a capacitive touch surface (capacitive touch screen 3) able to detect the position or the movement of at least one finger or of a control stylus of a user near the capacitive touch surface, comprising a three-dimensional control member (guide 5) fixed with respect to said capacitive touch surface and provided with an electrically insulating body having a lower surface placed facing the capacitive touch surface and a three-dimensional surface mobile gripping element 4) intended to be touched or swiped by at least one finger or a stylus of a user, the three-dimensional control member being provided with an electrical conductor (metal index 6, metal parts 9) configured so as to exchange electric charges with said capacitive touch surface when a user touches or swipes the three-dimensional surface, such that a user is able to interact with the capacitive touch surface via the three-dimensional control member (paragraphs 40, 46, 49-51, 56, 58-59).
Aubry does not disclose the three-dimensional control member being provided with a plurality of electrical conductors that are separated in pairs by an electrically insulating space.
Klein discloses the three-dimensional control member being provided with a plurality of electrical conductors that are separated in pairs by an electrically insulating space (Fig. 3 and paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aubry with the teachings of Klein, rotary knob detecting user input, because it would allow the activation of various functions depending on the position of the finger increasing the user interaction possibilities.

In regards to claim 2, Aubry discloses the control device as claimed in claim 1, wherein each electrical conductor or an upper end thereof is configured so as to come into contact with a finger or a control stylus of a user, and wherein the lower end of each electrical conductor is placed facing the capacitive touch surface so as to exchange electric charges therewith through a capacitive effect (paragraphs 57-59).

In regards to claim 3, Aubry discloses the control device as claimed in claim 1, wherein the three-dimensional control member is completely passive and is not connected to any electric power source and to any active electronic component (there is no power supply).

In regards to claim 5, Aubry discloses the control device as claimed in claim 1, wherein the capacitive touch surface is a touch display screen or a touchpad without a screen (paragraphs 44-47).

In regards to claim 6, Aubry discloses the control device as claimed in claim 1, wherein the three-dimensional control member is fixed to the touch surface by way of a glue or an adhesive (paragraph 50).

In regards to claim 8, Aubry discloses the control device as claimed in claim 1, wherein the three-dimensional control member is in the form of a cylindrical, frustoconical or conical ring, of a solid cylindrical, frustoconical or conical pad, of a parallelepipedal or semi-cylindrical bar, or of a three-dimensional element having a flat lower surface and a three-dimensional surface of any shape (paragraph 54).

In regards to claim 14, Aubry discloses the control device as claimed in claim 1, wherein the electrical conductors are made of copper, silver, gold, aluminum, carbon, tin, nickel, metal alloys, or conductive, transparent or opaque ink (paragraph 56).

In regards to claim 16, Aubry does not disclose the control device as claimed in claim 1, wherein the capacitive touch surface is a haptic-feedback panel able to be set into vibration by electromechanical actuators controlled by drive electronics so as to generate an ultrasonic lubrication effect on the panel.
Klein discloses wherein the capacitive touch surface is a haptic-feedback panel able to be set into vibration by electromechanical actuators controlled by drive electronics so as to generate an ultrasonic lubrication effect on the panel (paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aubry with the teachings of Klein, rotary knob detecting user input, because it would allow the activation of various functions depending on the position of the finger increasing the user interaction possibilities.

In regards to claim 17, Aubry discloses the control device as claimed in claim 16, wherein the three-dimensional control member is fixed to the capacitive touch surface (paragraph 50).
Aubry does not disclose the capacitive touch surface is able to communicate the vibrations of the ultrasonic lubrication effect to the fingers of the user via the three-dimensional control member.
Klein discloses the capacitive touch surface is able to communicate the vibrations of the ultrasonic lubrication effect to the fingers of the user via the three-dimensional control member (paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aubry with the teachings of Klein, rotary knob detecting user input, because it would allow the activation of various functions depending on the position of the finger increasing the user interaction possibilities.

In regards to claim 20, Aubry discloses the control device as claimed in claim 1, further comprising a control unit provided with a microprocessor and with firmware configured so as to detect and interpret the position or the swiping movement of the fingers or of a stylus of a user on the electrical conductors of the three-dimensional control member and to deduce therefrom an action or a modification of the capacitive touch interface (paragraph 56).

In regards to claim 22, Aubry discloses a capacitive touch-based control system, comprising a control device as claimed in claim 1 (paragraphs 40-46, 56).

In regards to claim 23, Aubry discloses the system as claimed in claim 22, wherein the capacitive touch surface is a display screen, and wherein the system is configured such that the movement of a finger of a user over the electrical conductors of the three-dimensional control member causes information to be displayed on all or part of said screen (paragraphs 40-46, 56).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aubry et al (WO 2017/168010; submitted by Applicant, machine translation provided) in view of Klein et al (US 2018/0314357; submitted by Applicant) in further view of Ellman et al (US 2017/0031558; submitted by Applicant).
In regards to claim 7, Aubry and Klein do not disclose the control device as claimed in claim 1, wherein the three-dimensional control member is able to be moved over the touch surface in order to be able to interact successively with various areas thereof.
Ellman discloses wherein the three-dimensional control member is able to be moved over the touch surface in order to be able to interact successively with various areas thereof (Figs. 1-4 and paragraphs 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aubry and Klein with the teachings of Ellman, a movable knob over a touch sensitive surface, because it would allow the knob to be moved to different locations of the display allowing for greater freedom of control and interface display.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aubry et al (WO 2017/168010; submitted by Applicant, machine translation provided) in view of Klein et al (US 2018/0314357; submitted by Applicant) in further view of Biet et al (WO 2008/116980; submitted by Applicant, machine translation provided).
In regards to claim 19, Aubry and Klein do not disclose the control device as claimed in claim 1, wherein the electromechanical actuators comprise piezoelectric ceramics controlled at frequencies of between 20 kHz and 200 kHz.
Biet discloses wherein the electromechanical actuators comprise piezoelectric ceramics controlled at frequencies of between 20 kHz and 200 kHz (page 2, lines 70-79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aubry and Klein by substituting the actuators of Biet, actuators operating at 77kHZ, for the actuators of Aubry and Klein to achieve the similar result of providing tactile feedback to a user.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Aubry et al (WO 2017/168010; submitted by Applicant, machine translation provided) in view of Klein et al (US 2018/0314357; submitted by Applicant) in further view of Cabana et al (FR 3072478; submitted by Applicant, machine translation provided).
In regards to claim 24, Aubry and Klein do not disclose the system as claimed in claim 23, wherein the three-dimensional control member comprises a transparent or translucent material able to form a light guide, and wherein the information displayed on the screen is relayed to the surface of the light guide.
Cabana discloses wherein the three-dimensional control member comprises a transparent or translucent material able to form a light guide, and wherein the information displayed on the screen is relayed to the surface of the light guide (page 2, lines 38-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aubry and Klein with the teachings of Cabana, light guide in a knob, because it allows the display of an image from the touchscreen through th knob and to the user.

Allowable Subject Matter
Claims 4, 9-13, 15, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        December 2, 2022